Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Negi et al. US PAT: 9,843,768, hereinafter Neji).
Regarding claim 1, Negi discloses: A non-transitory computer readable storage medium (604/606, fig. 6) comprising stored instructions, wherein the instructions when executed cause at least one processor to: receive a stream of images (col. 1 lines 58-67;  col. 4 lines 62-64; col. 6, line 64 – col. 7, line 4 ; col. 7, line 66 – line 8, line 4) of an audience member that is attending an electronic presentation, the stream of images captured during the electronic presentation (col. 1 lines 13-15); determine, based on a subset of frames of the stream of images, an expression of the audience member; determine whether the expression corresponds to a predefined emote (col. 3 lines 30-32); and responsive to determining that the expression corresponds to the predefined emote (col. 7 lines 17-22), output the predefined emote for display to a plurality of audience members that are attending the electronic presentation (figs. 1-6; col. 13:  lines 9-19; lines 48-51; claim 17).
Regarding claim 8, Negi discloses: A method comprising: receiving a stream of images of an audience member that is attending an electronic presentation, the stream of images (col. 1 lines 58-67;  col. 4 lines 62-64; col. 6, line 64 – col. 7, line 4 ; col. 7, line 66 – line 8, line 4) captured during the electronic presentation (col. 1 lines 13-15); determining, based on a subset of frames of the stream of images, an expression of the audience member; determining whether the expression corresponds to a predefined emote (col. 3 lines 30-32); and responsive to determining that the expression corresponds to the predefined emote (col. 7 lines 17-22), outputting the predefined emote for display to a plurality of audience members that are attending the electronic presentation (figs. 1-6; col. 13:  lines 9-19; lines 48-51; claim 17).
Regarding claim 15, Negi discloses: A system comprising: memory (604/606, fig. 6) with instructions encoded thereon; and one or more processors (602, fig. 6) that, when executing the instructions, are caused to perform operations comprising: receiving a stream of images (col. 1 lines 58-67;  col. 4 lines 62-64; col. 6, line 64 – col. 7, line 4 ; col. 7, line 66 – line 8, line 4) of an audience member that is attending an electronic presentation (col. 1, lines 13-15) the stream of images captured during the electronic presentation; determining, based on a subset of frames of the stream of images, an expression of the audience member; determining whether the expression corresponds to a predefined emote (col. 3 lines 30-31); and responsive to determining that the expression corresponds to the predefined emote (col. 7 lines 17-22), outputting the predefined emote for display to a plurality of audience members that are attending the electronic presentation (figs. 1-6; col. 13:  lines 9-19; lines 48-51; claim 17).
Regarding claims 4, 11, 18, Negi further discloses: wherein the instructions when executed further cause the at least one processor to: aggregate the predefined emote with emotes corresponding to a plurality of other audience members, wherein the emotes corresponding to the plurality of other audience members were determined based on captured expressions captured from image streams (col. 1 lines 58-67;  col. 4 lines 62-64; col. 6, line 64 – col. 7, line 4 ; col. 7, line 66 – line 8, line 4) of the plurality of other audience members (figs. 1, 3-5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Negi in view of Ortiz et al. (US 2020/0007934A1, hereinafter Oritz).             Negi differs from claims 2, 9, 16 in that he does not specifically disclose: wherein the instructions when executed further cause the at least one processor to: receive an audio stream of the audience member, the audio stream captured during the electronic presentation; apply a machine learning model to the audio stream; and determine, based on an output of the machine learning model, whether the audience member is performing an activity corresponding to the predefined emote.
However, Oritz discloses: wherein the instructions when executed further cause the at least one processor to: receive an text stream of the audience member, the text stream captured during the electronic presentation; apply a machine learning model to the text stream; and determine, based on an output of the machine learning model, whether the audience member is performing an activity corresponding to the predefined emote (paragraph: 0195).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Negi’s system, in light of teachings of Ortiz, to provide for the following: wherein the instructions when executed further cause the at least one processor to: receive an audio stream of the audience member, the audio stream captured during the electronic presentation; apply a machine learning model to the audio stream; and determine, based on an output of the machine learning model, whether the audience member is performing an activity corresponding to the predefined emote as this arrangement would facilitate to discern audience emotes based on their input information as taught by Ortiz.
Regarding claims 3, 10, 17, Negi further discloses: wherein the instructions when executed further cause the at least one processor to: determine an intensity of the activity corresponding to the predefined emote; and output, based on the intensity, a plurality of the predefined emote for display to the plurality of audience members, wherein the number of output predefined emotes is scaled proportionally to the intensity of the activity (col. 3 lines 27-35; col. 13 lines 25-31)
Claims 5, 12, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi in view of Dowell et al. (US 2019/0038981A1, hereinafter Dowell) and Hickman et al. (US 2019/0232157A1, hereinafter Hickman).
Negi differs from claims 5, 12, 19 in that he does not specifically disclose: wherein the instructions when executed further cause the at least one processor to: determine boundaries of a segment of audience members including the audience member based on determined expressions of the audience members within a predefined radius of the audience member; and output the predefined emote in a location corresponding to the segment of audience members.
However, Dowell discloses: wherein the instructions when executed further cause the at least one processor to: determine boundaries of a segment of audience members including the audience member based on determined expressions of the audience members within a predefined radius of the audience member; and output the predefined emote in a location corresponding to the segment of audience members (paragraph: 0039).  Dowell further differs from claim 5 in that he does not specifically disclose: determined expressions.
However, Hickman discloses: using determined expression to determine emotion (paragraph: 105).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Negi’s system, in light of teachings of Dowell and Hickman, to provide for the following: wherein the instructions when executed further cause the at least one processor to: determine boundaries of a segment of audience members including the audience member based on determined expressions of the audience members within a predefined radius of the audience member; and output the predefined emote in a location corresponding to the segment of audience members as this arrangement would facilitate to characterize groups using emotions expressed by them.
Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi in view of Markus et al. (US 2017/0315699A1, hereinafter Markus).
Negi differs from claims 6, 13, 20 in that he does not specifically disclose: wherein determining whether the expression corresponds to a predefined emote comprises: generating, for display to the audience member, based on the determined expression, a selectable option to select the predefined emote to the audience member that, when selected, causes the predefined emote to be output; and receiving, from the audience member, a selection of the predefined emote.
However, Markus discloses: wherein determining whether the expression corresponds to a predefined emote comprises: generating, for display to the audience member, based on the determined expression, a selectable option to select the predefined emote to the audience member that, when selected, causes the predefined emote to be output; and receiving, from the audience member, a selection of the predefined emote (paragraph: 0038).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Negi’s system to provide for the following: wherein determining whether the expression corresponds to a predefined emote comprises: generating, for display to the audience member, based on the determined expression, a selectable option to select the predefined emote to the audience member that, when selected, causes the predefined emote to be output; and receiving, from the audience member, a selection of the predefined emote as this arrangement would provide an opportunity to select a emote for a given context as taught by Markus.
Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Negi in view of Mattingly et al. (US2010/030 6671A1, hereinafter Mattingly)
Negi differs from claims 7, 14 in that he does not specifically discloses: wherein the instructions when executed further cause the at least one processor to: generate a private room for the electronic presentation; add a first group of audience members corresponding to the predefined emote to the private room; and add a second group of audience members corresponding to a different predefined emote to the private room, wherein the different predefined emote corresponds to a differing viewpoint than the predefined emote.
However, Mattingly discloses: wherein the instructions when executed further cause the at least one processor to: generate a private room (reads on chat room/Group watching/virtual movie theater: paragraph: 0041) for the electronic presentation; add a first group of audience members corresponding to the predefined emote to the private room; and add a second group of audience members corresponding to a different predefined emote to the private room, wherein the different predefined emote corresponds to a differing viewpoint than the predefined emote (abstract; fig. 6; paragraph: 0103)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Negi’s system to provide for the following:  wherein the instructions when executed further cause the at least one processor to: generate a private room for the electronic presentation; add a first group of audience members corresponding to the predefined emote to the private room; and add a second group of audience members corresponding to a different predefined emote to the private room, wherein the different predefined emote corresponds to a differing viewpoint than the predefined emote as this arrangement would facilitate users participating in chats while experiencing media to express their emotions as taught by Mattingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2014/0085101A1) to Rahaman et al. discloses devices and systems to facilitate affective feedback using werable computing devices which teaches: Description of Disclosure - DETX:[0047] Diagram 840 of FIG. 8C depicts a person 844 monitoring a number of users 842 including a wearable device 850, according to some embodiments. In this example, users 842 are in different sectors of an audience listening to a presentation. Different groups of users 842 can emote differently. For instance, users 842 in portion 852 may emote distress if, for example, they are having difficulty hearing. In this case, affective state prediction unit 846 can provide affective state data of users 842 in portion 852 to person 844 so that the presentation can be modified (e.g., increased volume or attention) to accommodate those users 842.
--(US PAT: 11,228,625) to Libin discloses AI director for automatic segmentation, participant behaviors analysis and moderation of video conferences which teaches:  Managing a video conference includes connecting participants of the videoconference to at least one video conferencing server that sends and receives video streams between the participants, detecting non-verbal cues of the participants, using the non-verbal cues to track reactions of the participants to segments of a presentation provided by a speaker and to interactions among participants, determining a health index of the video conference based on the reactions of the participants, and providing to at least a subset of the participants recommendations based on the health index for modifying the video conference. The non-verbal cues may include facial expressions, body language, gestures, postures, and/or eye contact. The interactions among participants may include discussions, agreement, disagreement, interruption, and/or eye-rolling. The recommendations may include asking a participant to provide an opinion on a subject matter being discussed in the video conference. The participant may be an expert.
--(US 2021/0049497A1) to Jia et al. discloses using a client-side machine learning model dynamically in a mobile enterprise applications on a mobile device which teaches: [0077] FIGS. 9A-9C illustrate example screen shots of a user interface (UI) of the mobile enterprise app 200/206 running a trained ML model called Text Sentiment on mobile device 204. The UI 900 display a text entry space 904 for user entry of text (by typing or speaking), and an emote 902 below showing the emotion expressed in the entered text. Example emotion emotes 902 may include a neutral face, a happy face and a sad face. The UI 900 may also include a “Load” button 906 for triggering the loading the trained ML model and a “Clear” button for clearing the ML model.
[0078] Once the user clicks the “Load” button 906, the trained ML model is loaded in the mobile enterprise app 200/206. If successfully loaded, the user can enter text, otherwise an error message may be displayed. Initially, the emote 902 is neutral, as shown in FIG. 9A. As the user enters text, the trained ML model determines that the entered text expresses happiness, so the emote 902 is updated to a smiley face and the background may change to an appropriate color, as shown in FIG. 9B. As the user continues to type, the trained ML model determines that the entered text expresses sadness, so the emote 902 is updated to a frowny face and the background may change to a different color, as shown in FIG. 9C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651